DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
It is noted that claims 15-20, directed towards the non-elected invention, have been cancelled.

Claim Rejections - 35 USC § 102
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Dunmire et al. (USP 3,792,879 hereinafter “Dunmire”).
In regards to claim 1, Dunmire discloses a feedwater sparger repair assembly, comprising: 
a cover plate (11) having a partial cylindrical shape relative to a center axis and having a nozzle opening (17) and a pair of bolt openings (31) extending through the cover plate and spaced longitudinally from one another along the center axis; 
a nozzle (14) attached to the cover plate and surrounding the nozzle opening; 
a pair of T-bolts (21) each extending through a respective one of the pair of bolt openings, the T-bolts each including a shank having a threaded portion extending from an exterior side of the cover plate and a partial cylindrical head portion disposed at an end of the shank on an interior side of the cover plate (shown in figs. 1 and 3); and 

In regards to claim 2, Dunmire further discloses the interior side of said cover plate includes an oval shaped protruding portion (see near “15” in fig. 2) surrounding the nozzle opening.
In regards to claim 3, Dunmire further discloses the exterior side of the cover plate includes a protruding region (26) of increased thickness surrounding the pair of bolt openings.
In regards to claim 5, Dunmire further discloses the partial cylindrical head portion of the T-bolts are elongated in a lateral direction (shown in fig. 3).
In regards to claim 6, Dunmire further discloses the T-bolts include a 90 barrel cam (it is noted that Merriam-Webster defines a cam as “a rotating or sliding piece (such as an eccentric wheel or a cylinder with an irregular shape) in a mechanical linkage used especially in transforming rotary motion into linear motion or vice versa’. It can be seen in fig. 1 that the head portion fits this definition and extend 90 degrees to the axis of the bolt). 

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dunmire as applied to claims 1-3, 5, and 6 above.
Dunmire discloses the assembly of claim 1 but does not explicitly disclose the nuts having a convex surface that interface with a concave surface on the cover plate.
However, there is no disclosed criticality for this convex shape, and nuts with convex contact surfaces are well-known in the art. Absent any criticality, a change in the shape of a prior art device is design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been no more than an obvious matter of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunmire as applied to claims 1-3, 5, and 6 above, and further in view of Thompson (US 2003/0234541).
Dunmire discloses the feedwater sparger repair assembly of claim 1. Dunmire does not disclose the nuts being crimp nuts.
However, Thompson shows that it is known to use crimp nuts (96, see paragraph [0023]) in pipe fittings.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the assembly of Dunmire with crimp nuts in order to prevent the bolts from loosening, as taught by Thompson at paragraph [0023].

Allowable Subject Matter
Claims 8-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beith (USP 570,368) shows a similar repair assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/10/2021